Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-20-00346-CV

                   IN THE INTEREST OF J.V.O. and J.R.O. III, Children

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-02697
                         Honorable Antonia Arteaga, Judge Presiding

 BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, we DISMISS FOR WANT OF
JURISDICTION the appeal of Joe Ramiro Ortega from the divorce decree, signed on May 22,
2018, and from the trial court’s contempt order, signed on June 2, 2020. We AFFIRM the trial
court’s judgment for arrearages, signed on June 2, 2020. It is ORDERED that no costs be assessed
against appellant Joe Ramiro Ortega in relation to this appeal because he is indigent.

       SIGNED August 25, 2021.


                                                _____________________________
                                                Rebeca C. Martinez, Chief Justice